Exhibit 10.9

SCHWEITZER-MAUDUIT INTERNATIONAL, INC.
RESTRICTED STOCK PLAN


WHEREAS, the Corporation adopted a Restricted Stock (RSP) in 1999 to provide a
long-term incentive opportunity to its participants, recognize meritorious
performance and to enhance the Corporation's ability to retain key employees,
all in a manner that would more closely align the interests of the Corporation's
officers and other key employees with those of the Corporation's stockholders;


WHEREAS, the original RSP expired in accordance with its terms and the
Corporation desires to adopt a new Restricted Stock Plan;
    
1.
PURPOSE



This Restricted Stock Plan (“Plan”) of Schweitzer-Mauduit International, Inc.
(the “Corporation”) is intended to (i) promote the long-term financial success
of the Corporation by attracting to and retaining for the Corporation and its
Affiliates outstanding executive personnel and (ii) to motivate such personnel
by means of Restricted Stock grants to contribute to the Corporation's financial
success.


2.
ADOPTION DATE, EFFECTIVE DATE AND TERM



The Plan was adopted by resolution of the Board of Directors on April 22, 2010,
shall be effective upon its approval by majority vote of the Corporation's
Stockholders and shall continue in full force and effect, unless earlier
terminated in accordance with its terms, to and including February 24, 2020.


3.
DEFINITIONS



“Affiliate” means any company in which the Corporation owns, directly or
indirectly, 20% or more of the equity interest (collectively, the “Affiliates”).


“Board” means the Board of Directors of the Corporation.


“Burn Rate” shall mean a measure of dilution as further set forth in Section
7(c).


“Change of Control” shall mean the date as of which: (a) a third person,
including a “group” as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, acquires actual or beneficial ownership of shares of the Company
having 30% or more of the total number of votes that may be cast for the
election of Directors of the Company; or (b) as the result of any cash tender or
exchange offer, merger or other business combination, sale of assets or
contested election, or any combination of the foregoing transactions (a
“Transaction”), the persons who were directors of the Company before the
Transaction shall cease to constitute a majority of the Board of Directors of
the Company or any successor to the Company.


“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder, as amended from time to time.


“Committee” means the Compensation Committee of the Board, provided that if the
requisite number of members of the Compensation Committee are not Non-Employee
Directors, the Plan shall be administered by a committee, all of whom are
Non-Employee Directors, appointed by the Board and consisting of two or more
directors with full authority to act in the matter. The term “Committee” shall
mean the Compensation Committee or the committee appointed by the Board, as the
case may be.


“Common Stock” means the common stock, par value $0.10 per share, of the
Corporation and shall include both treasury shares and authorized but unissued
shares and shall also include any security of the Corporation issued in
substitution, in exchange for, or in lieu of the Common Stock.


"Covered Employee" means a Participant who is, or is determined by the Committee
to be likely to become a "covered employee" within the meaning of Section 162(m)
of the Code (or any successor provision).


"Date of Grant" means the date specified by the Committee on which a grant of
Restricted Shares shall become effective (which date shall not be earlier than
the date on which the Committee takes action with respect thereto).


    




--------------------------------------------------------------------------------

Exhibit 10.9

“Non-Employee Director" means a person who is so defined for purposes of Rule
16b-3 under the Exchange Act, or any successor provision, and who is also
defined as an “outside director” for purposes of section 162(m) of the Code or
any successor section.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as amended from time to time.


“Fair Market Value” means the closing price of the Common Stock, as reported on
the New York Stock Exchange composite tape, on the day immediately preceding the
distribution date, or if no such trading in the Common Stock shall have taken
place on that day, on the last preceding day on which there was such trading in
the Common Stock.”


“Insider” has the meaning set forth in subsection 14(f) of this Plan.


"Immediate Family" has the meaning set forth in Rule 16(a)-1(e) of the Exchange
Act and any successor provision to the same effect.


"Management Objectives" means the measurable performance objective or objectives
established pursuant to this Plan that may, in the Committee's discretion, apply
to grants of Restricted Shares pursuant to this Plan. Management Objectives may
be described in terms of Corporation-wide objectives or objectives that are
related to the performance of the individual Participant, or of an Affiliate,
division, operating unit, department, region, function, or other organizational
unit within the Corporation or an Affiliate in which the Participant is
employed. The Management Objectives may be made relative to the performance of
other corporations or business units of other corporations provided they are
Affiliates of the Corporation. The Management Objectives applicable at the
discretion of the Committee to any award to a Covered Employee shall be based on
specified and pre-established levels of or growth in one or more of the
following criteria:


1. the price of Common Stock;
2. market share;
3. sales;
4. return on equity, assets, capital or sales;
5. economic profit;
6. total shareholder return;
7. costs;
8. margins;
9. earning or earnings per share;
10. cash flow;
11. customer satisfaction;
12. pre-tax profit;
13 earnings before interest and taxes;
14. earnings before interest, taxes, depreciation and amortization;
15. debt/capital ratio;
16. revenues from new product development;
17. percentage of revenues derived from designated lines of business; and
18. any combination of the foregoing.


If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Corporation or an Affiliate, or the manner
in which it conducts its business, or other events or circumstances render the
Management Objectives unsuitable, the Committee may in its discretion modify
such Management Objectives or the related pre-established level of achievement,
in whole or in part, as the Committee deems appropriate and equitable, except in
the case of a Covered Employee where such action would result in the loss of an
exemption of the award under Section 162(m) of the Code that would otherwise
have been available. In such case, the Committee shall not make any modification
of the Management Objectives or the pre-established level of achievement.


“Participant” means a person who is selected by the Committee to receive
benefits under this Plan and who is at the time an officer or other key employee
of the Corporation or any one or more of its Affiliates, or who has agreed to
commence serving in any of such capacities (collectively, the “Participants”).


"Restricted Shares" means shares of Common Stock granted pursuant to Section 6
of this Plan as to which neither the Substantial Risk of Forfeiture nor the
prohibition on Transferability referred to in Section 6 has expired.






--------------------------------------------------------------------------------

Exhibit 10.9

“Retirement” and “Retire” means the termination of employment on or after the
date the Participant is entitled to receive immediate payments under a qualified
retirement plan of the Corporation or an Affiliate; provided, however, if the
Participant is not eligible to participate under a qualified retirement plan of
the Corporation or an Affiliate then such Participant shall be deemed to have
retired if his termination of employment is on or after the date such
Participant has attained age 55.
        
“Securities Act” means the Securities Act of 1933, as amended.


"Substantial Risk of Forfeiture" shall have the meaning given to such term in
Section 83 (c)(1) of the Code and Treasury Regulation 1.83-3 (c) or any
successor section.


"Substantially Vested" shall have the meaning given to such term in Treasury
Regulation 1.83-3(b) or any successor section.


"Transfer" or "Transferability" shall have the meaning given to such terms in
Treasury Regulation 1.83-3(d) or any successor section.


“Total and Permanent Disability" means Totally and Permanently Disabled as
defined in the Schweitzer-Mauduit International, Inc. Retirement Plan, provided
the Committee shall make a determination of Total and Permanent Disability for
any Participant hereunder.


4.
ADMINISTRATION



The Committee shall administer the Plan and all agreements governing the grant
of Restricted Shares. Notwithstanding anything herein to the contrary, the grant
of any Restricted Stock under this plan to a French Participant shall be
administered in accordance with the sub-plan for the administration of grants of
French-qualified restricted shares to employees in France and in the event of
any conflict between the provisions of this Plan and the French Sub-Plan, the
terms of the French Sub-Plan shall be controlling as to the French Participants.


The Committee, in its absolute discretion, shall have the power to interpret and
construe the Plan and any agreements pursuant to which any Restricted Shares are
granted. Should the Plan become qualified under Section 162(m) of the Code, the
Committee shall generally take no action and generally shall not make any
determination in a manner that would result in the disallowance of a deduction
to the Corporation under Section 162(m) of the Code or any successor section
that was intended to apply at the Date of Grant and that would otherwise have
been available for such grant. Provided, that in select circumstances as
determined by the Committee in its sole discretion, the Committee may by
resolution or unanimous consent in lieu of a meeting specifically authorize an
award and the issuance of Restricted Stock to a Covered Employee that would not
qualify as exempt incentive compensation under Section 162(m). Any
interpretation or construction of any provisions of this Plan or the terms of
any agreements that grant Restricted Shares to a Participant by the Committee
shall be final and conclusive upon all persons. No member of the Board or the
Committee shall be liable for any action or determination made in good faith.


Within 60 days following the close of each calendar year that the Plan is in
operation, the Committee shall make a report to the Board specifying the
employees who received Restricted Shares under the Plan during the prior year,
the number and type of Restricted Shares granted to the individual employees and
the status of all prior Restricted Shares granted to such employees.


The Committee shall have the power to promulgate rules and other guidelines in
connection with the performance of its obligations, powers and duties under the
Plan, including its duty to administer and construe the Plan and the agreements
pursuant to which Restricted Shares are granted under the Plan.


The Committee may authorize persons other than its members to carry out its
policies and directives, subject to the limitations and guidelines set by the
Committee, except that: (a) the authority to grant Restricted Shares, the
selection of employees for participation and decisions concerning the timing,
duration of restrictions on Transferability, pricing, determination of
Management Objectives and amount of an award or grant of Restricted Shares shall
not be delegated by the Committee; (b) the authority to administer agreements
granting Restricted Shares with respect to persons who are subject to Section 16
of the Exchange Act shall not be delegated by the Committee; (c) any delegation
shall satisfy all applicable requirements of Rule 16b-3 of the Exchange Act, or
any successor provision; and (d) no such delegation shall result in the
disallowance of a deduction to the Corporation under Section 162(m) of the Code
or any successor section that would otherwise have been available to such grant
of Restricted Shares. Any person to whom such authority is granted shall
continue to be eligible to receive Restricted Shares under the Plan.




--------------------------------------------------------------------------------

Exhibit 10.9



5.
ELIGIBILITY



The Committee shall from time to time select the Plan Participants from those
employees whom the Committee determines either to be in a position to contribute
materially to the success of the Corporation or its Affiliates or to have in the
past so contributed. Only employees (including officers and directors who are
employees) of the Corporation and its Affiliates are eligible to participate in
the Plan.


6. RESTRICTED SHARES


The Committee shall determine and designate from time to time those Participants
to whom Restricted Shares are to be granted and the number of such shares to be
granted to each Participant. For each grant, the Committee shall cause to be
delivered to the Participant a Restricted Share Agreement which shall specify
each restriction on Transferability and any Management Objectives and other
risks of forfeiture that shall apply to the shares so granted. The Restricted
Share Agreement may be in such form as the Committee may authorize from time to
time for the grant of Restricted Shares to Participants. Each such grant shall
be subject to all of the requirements contained in the following provisions:


(a) The grant shall constitute an immediate transfer of the ownership of shares
of Common Stock to the Participant in consideration of the performance of
services, as such term is defined in Treasury Regulation 1.83-3(f) or any
successor section, entitling such Participant to voting, dividend and other
ownership rights, but subject to Substantial Risk of Forfeiture and restrictions
on Transferability, which shall be noted in an appropriate legend on any stock
certificates evidencing Restricted Shares. Provided, that shares granted to any
French participant shall not be registered in said participant's name, and no
voting or dividend rights shall attach thereto and such shares shall not vest in
the French participant for at least two years following the grant date.


(b) The grant may be made in consideration of a payment by such Participant that
is less than the Fair Market Value per share on the Date of Grant.


(c) Each grant shall provide that the Restricted Shares shall become fully
vested and all risk of forfeiture shall lapse in the event of a Change of
Control or upon the Total and Permanent Disability or upon the death of the
Participant and, at the discretion of the Committee, upon the occurrence of such
other circumstances designated at the Date of Grant by the Committee; provided,
that the period in which the Restricted Shares become Substantially Vested
complies with the requirements of Rule 16 of the Exchange Act. In the event of
death or Total and Permanent Disability after a performance measurement period
has commenced, but prior to its completion, restricted shares that shall vest
(x) for the full number of shares granted if vesting of such shares is
conditional to only the passage of time of employment and (y) be granted for
that number of shares that would have been earned under the terms of grant
during any measurement year of a performance cycle in which the Participant dies
or is categorized as Permanently and Totally Disabled based on the year-end
measurement of the achievement against the applicable objectives times a ratio
the numerator of which is the number of months in the year the Participant was a
full time, active employee and the denominator is 12, said shares to vest
immediately upon the determination of the amount earned.


(d) The grant shall provide that during the period a Substantial Risk of
Forfeiture is to continue, Transferability of the Restricted Shares shall be
prohibited or restricted in the manner and to the extent prescribed by the
Committee at the Date of Grant (which restrictions may include, without
limitation, rights of repurchase or first refusal in the Company or provisions
subjecting the Restricted Shares to a continuing Substantial Risk of Forfeiture
or an additional restriction on transfer in the hands of any transferee).


(e) Any grant of Restricted Shares may, but need not, specify Management
Objectives that, if achieved, will result in termination or early termination of
the restrictions on Transferability or the risk of forfeiture applicable to such
shares. Each grant may specify in respect of such Management Objectives a
minimum acceptable level of achievement and may set forth a formula for
determining the number of Restricted Shares on which restrictions will terminate
if performance is at or above the minimum level, but falls short of full
achievement of the specified Management Objectives.


(f) Any such grant of Restricted Shares may, but need not, require that any or
all dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional Restricted
Shares, which may be subject to the same restrictions as the underlying award.






--------------------------------------------------------------------------------

Exhibit 10.9

(g) Each grant of Restricted Shares shall be evidenced by an agreement executed
on behalf of the Corporation by an officer and delivered to and accepted by the
Participant and shall contain such terms and provisions, consistent with this
Plan, as the Committee may approve.


(h) All certificates representing Restricted Shares shall bear a legend noting
Transferability of the shares is subject to the terms of this Plan and the
Restricted Stock Agreement. Upon satisfaction of all restrictions on
Transferability and the lapse of any risk of forfeiture of the Restricted
Shares, the Participant shall surrender the Restricted Share certificate to the
Company for cancellation and the Company shall issue a new stock certificate,
without a restrictive legend, for the same number of shares of Common Stock
represented by the surrendered Restricted Shares certificate.


(i) All Performance based restricted stock grants shall have a minimum one-year
restriction on transferability and non-performance based awards shall have a
minimum three-year restriction on transferability following the grant date;
provided further, that restricted stock grants to any French participant in the
Plan shall have a minimum two-year restriction on transferability following the
vesting date.


(j) Notwithstanding the provisions of Section 6(i), up to 10% of the authorized
shares may have a shorter period of restriction on transferability.


7.    SHARES SUBJECT TO THE PLAN


(a) Subject to adjustment as provided in Section 9 hereof, the number of shares
of Common Stock that: (i) may be issued or transferred as Restricted Shares and
released from Substantial Risk of Forfeiture or (ii) in payment of dividend
equivalents paid with respect to Restricted Shares granted under the Plan shall
not exceed in the aggregate the number of shares authorized under this plan that
have been registered with the Securities and Exchange Commission.


(b) The use of any shares of Common Stock that have not been registered for
issuance under this Plan shall require the prior consent of the Board as well as
compliance with the requirements of state and federal securities laws and the
rules of any exchange on which the Corporation's Common Stock is registered.


(c) For the first three years of the plan (2010, 2011 and 2012) the average
trailing three - year Burn Rate (excluding shares awarded in 2009 as reflected
in the Company's filing on Form 10-K for the year ended December 31, 2009) shall
not exceed the greater of: (1) the mean plus one standard deviation of the
company's GICS group by Russell 3000 index equivalent to 2.07% (or when
applicable, the non-Russell 3000 index) and (2) two percent (2%) of weighted
common shares outstanding. The Company's GICS is 1510 -Materials and the Burn
Rate Category is 1510 and Russell 3000. The annual Burn Rate shall be calculated
as: ABR= (# of options granted + # of full value shares awarded * Multiplier) /
weighted average common shares outstanding. When awards are converted to their
option-share equivalents, the full value multiplier shall be dependent upon the
company's annual stock volatility. In this case, each share that is subject to
awards other than options will count as equivalent to 1.50 options.


8.    INDIVIDUAL AND SHARE LIMITS


(a) No Participant shall be granted Restricted Shares, in the aggregate, for
more than fifty percent (50%) of the shares of Common Stock authorized to be
issued as Restricted Shares under this Plan.


(b) The number of shares of Common Stock issued as Restricted Shares to all
Participants during the term of this Plan shall not, in the aggregate, exceed
one million (1,000,000) shares of Common Stock.


(c) Should the vesting of a grant of Restricted Stock cause any Participant who
is also a Covered Employee, as such term is defined in Section 162(m) of the
Code, to exceed the Section 162(m) limits on deductible compensation, such
shares of Restricted Stock or a comparable number of stock unit credits shall be
contributed to the Deferred Compensation Plan as a Corporate Contribution to an
account established for such Participant in the Deferred Compensation Plan.
Shares of Restricted Stock or stock unit credits contributed hereunder to the
Deferred Compensation Plan shall be disbursed, in whole or in part, out of that
plan at the earlier of the time the Participant is no longer a Covered Employee
or in any year that some or all of the shares of Restricted Stock or stock unit
credits so deferred may be disbursed to the Participant without exceeding the
Section 162(m) limit for such year after taking into account all other
non-exempt compensation.






--------------------------------------------------------------------------------

Exhibit 10.9

(d) If Restricted Shares which had been granted to a Participant are canceled,
as such term is applied in Section 162(m) of the Code, the shares of Common
Stock which had been subject to such canceled Restricted Shares shall continue
to be counted against the maximum number of shares of Common Stock that can be
issued under this Plan and the maximum number of Restricted Shares that may be
granted to such Participant pursuant to Section 8 (a) herein. In the event that
the number of Restricted Shares that may be granted is adjusted as provided in
Section 9 hereof, the above limits shall automatically be adjusted in the same
ratio.


9.    CHANGES IN CAPITALIZATION


In the event there are any changes in the Common Stock or the capitalization of
the Corporation through any merger, any acquisition through the issuance of
capital stock of the Corporation, any consolidation, any separation of the
Corporation (including a spin-off or other distribution of stock by the
Corporation), any reorganization of the Corporation (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Code), or any partial or complete liquidation by the Corporation,
recapitalization, stock dividend, or stock split, appropriate adjustments and
changes in the number of Restricted Shares previously granted to each
Participant shall be made by the Committee, to the extent necessary, to preserve
the benefit to the Participants contemplated by the Plan and any such previous
grant of Restricted Shares and a comparable adjustment shall be made to the
limitations contained in Sections 8(a) and (b) of the Plan; provided, however,
that no such adjustment or change may be made to the extent that such adjustment
or change will result in the disallowance of a deduction to the Corporation
under Section 162(m) of the Code, or any successor section, that would otherwise
have been available for a previous grant of Restricted Shares.


10.    EFFECT ON OTHER PLANS


All benefits under the Plan shall constitute special compensation and shall not
affect the level of benefits provided to or received by any Participant (or the
Participant's estate or beneficiaries) as part of any employee benefit plan of
the Corporation or an Affiliate. The Plan shall not be construed to affect in
any way a Participant's rights and obligations under any other plan maintained
by the Corporation or an Affiliate on behalf of others including such
Participants.


11.    TERM OF THE PLAN


The Plan shall remain in effect until the tenth anniversary of the date of its
adoption by the Board, unless the Plan is terminated prior thereto by the
Committee. No Restricted Shares or performance share award opportunity may be
granted after the termination date of the Plan, but Restricted Shares and any
performance award opportunity theretofore granted shall continue in force beyond
that date pursuant to their terms.


12.    NONRESIDENT ALIENS


In order to facilitate the making of any grant under this Plan, the Committee
may provide for such special terms for awards to Participants who are foreign
nationals, or who are employed by the Corporation or any Affiliate outside of
the United States of America, as the Committee may consider necessary or
appropriate to accommodate differences in local law, tax policy or custom.
Moreover, the Committee may approve such supplements to or amendments,
restatements or alternative versions of this Plan as it may consider necessary
or appropriate for such purposes, without thereby affecting the terms of this
Plan as in effect for any other purposes, and the Secretary or other appropriate
officer of the Corporation may certify any such document as having been approved
and adopted in the same manner as this Plan. No such special terms, supplements,
amendments or restatements, however, shall include any provisions that are
inconsistent with the terms of this Plan then in effect unless this Plan could
be amended to eliminate such inconsistency without approval by the stockholders
of the Corporation; provided further, that no action may be taken under this
Section 12 if such action would (1) materially increase any benefits accruing to
any Participant under the Plan, (2) materially increase the number of securities
which would be issued under the Plan, (3) modify the requirements for
eligibility to participate in the Plan, (4) result in a failure to comply with
applicable provisions of the Securities Act, the Exchange Act or the Code or (5)
result in the disallowance of a deduction that would otherwise have been
available to the Corporation under Section 162(m) of the Code, or any successor
section.


13.    TRANSFERABILITY


(a) Except as otherwise determined by the Committee, no Restricted Shares that
have not yet Substantially Vested in the Participant and no right to receive
dividends thereon shall be transferable by a Participant other than by will or
the laws of descent and distribution.


(b) The Committee, in its discretion, may specify at the Date of Grant that part
or all of the shares of Common Stock that are not subject to a Substantial Risk
of Forfeiture and restrictions on Transferability referred to in Section 6 of
this Plan, shall be subject to further restrictions on transfer.




--------------------------------------------------------------------------------

Exhibit 10.9



(c) Notwithstanding the provisions of Section 13(a), but subject to the prior
approval of the Committee, Restricted Shares shall be transferable by a
Participant, without payment of consideration therefore by the transferee, to
any one or more members of the Participant's Immediate Family (or to one or more
trusts established solely for the benefit of one or more members of the
Participant's Immediate Family or to one or more partnerships in which the only
partners are members of the Participant's Immediate Family); provided, however,
that (i) no such transfer shall be effective unless reasonable prior notice
thereof is delivered to the Corporation and such transfer is thereafter effected
in accordance with any terms and conditions that shall have been made applicable
thereto by the Corporation or the Committee and (ii) any such transferee shall
be subject to the same terms and conditions thereunder as the Participant.


14.    GENERAL PROVISIONS


(a) No Right of Continued Employment. Neither the establishment of the Plan nor
the payment of any benefits hereunder nor any action of the Corporation, its
Affiliates, the Board of Directors of the Corporation or its Affiliates, or the
Committee shall be held or construed to confer upon any person any legal right
to be continued in the employ of the Corporation or its Affiliates, and the
Corporation and its Affiliates expressly reserve the right to discharge any
Participant without liability to the Corporation, its Affiliates, the Board of
Directors of the Corporation or its Affiliates, or the Committee, except as to
any rights which may be expressly conferred upon a Participant under the Plan.


(b) Binding Effect. Any decision made or action taken by the Corporation, the
Board or by the Committee arising out of or in connection with the construction,
administration, interpretation and effect of the Plan shall be conclusive and
binding upon all persons.


(c) Inalienability of Benefits and Interest. Except as provided in subsections
6(d) and 13(c), no benefit payable or interest in the Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any such attempted action shall be void and no such
benefit or interest shall be in any manner liable for or subject to debts,
contracts, liabilities, engagements, or torts of any Participant or beneficiary.


(d) Georgia Law to Govern. All questions pertaining to the construction,
interpretation, regulation, validity and effect of the provisions of the Plan
shall be determined in accordance with the laws of the State of Georgia.


(a) Purchase of Common Stock. The Corporation and its Affiliates may purchase
from time to time shares of Common Stock in such amounts as they may determine
for purposes of the Plan. The Corporation and its Affiliates shall have no
obligation to retain, and shall have the unlimited right to sell or otherwise
deal with for their own account, any shares of Common Stock purchased pursuant
to this paragraph.


(f) Withholding. The Committee shall require the withholding of all taxes as
required by law. A Participant shall pay in cash any amount required to be
withheld under federal, state or local law with respect to the Substantial
Vesting of Restricted Shares or the Participant may elect with respect to
payment of any portion of the federal, state or local income tax withholding
required with respect to the Substantial Vesting of Restricted Shares be
satisfied by tendering to the Corporation Restricted Shares, which, in the
absence of such an election, would have been unrestricted as to such Participant
in connection with such Substantial Vesting. In the event that the Fair Market
Value of such shares tendered to satisfy the withholding tax exceeds the sum of
the consideration due from the Participant and the amount of such tax, the
excess amount shall be returned to the Participant, to the extent possible, in
whole shares of Common Stock, and the remainder in cash. The value of a share of
Common Stock tendered pursuant to this subsection 14(f) shall be the Fair Market
Value of the Common Stock, adjusted to reflect any non-lapse conditions, on the
date on which such shares are tendered to the Corporation. An election pursuant
to this subsection 14(f) shall be made in writing and signed by the Participant.
An election pursuant to this subsection 14(f) is irrevocable. A Participant who
Substantially Vests in Restricted Shares and who is required to report to the
Securities and Exchange Commission under Section 16(a) of the Exchange Act (an
“Insider”) may satisfy the income tax withholding due in respect of such
substantial vesting event pursuant to this subsection 14(f) by tendering shares
only if the Insider also satisfies an exemption under Section 16(a) of the
Exchange Act (or the rules or regulations promulgated thereunder) for such
withholding.


(g) Code Section 83(b) Election. A Participant may elect to include in his gross
income for the taxable year in which Restricted Shares are granted the excess of
the Fair Market Value of the Restricted Shares on the Date of Grant over the
amount paid by the Participant for such shares by giving the Corporation written
notice of such election within thirty (30) days of the Date of Grant in a manner
that meets all Code requirements.






--------------------------------------------------------------------------------

Exhibit 10.9

(h) Amendments. The Committee may at any time amend, suspend, or discontinue the
Plan or alter or amend any or all Restricted Shares and any agreements pursuant
to which Restricted Shares are granted under the Plan to the extent (1)
permitted by law, (2) permitted by the rules of any stock exchange on which the
Common Stock or any other security of the Corporation is listed, (3) permitted
under applicable provisions of the Securities Act and the Exchange Act
(including Rule 16b-3); and (4) that such action would not result in the
disallowance of a deduction that would have otherwise have been available to the
Corporation under Section 162(m) of the Code or any successor section (including
the rules and regulations promulgated thereunder) on such grants; provided,
however, that if any of the foregoing requires the approval by stockholders of
the Corporation of any such amendment, suspension or discontinuance, then the
Committee may take such action subject to the approval of such stockholders. No
such amendment, suspension, or termination of the Plan shall, without the
consent of the Participant, adversely alter or change any of the Restricted
Shares or the terms of any agreement pursuant to which Restricted Shares were
previously granted to the Participant under the Plan.








Adopted this 23rd day of September 2010 by Schweitzer- Mauduit International,
Inc.




___________________________________


Frederic Villoutreix, Chairman and Chief Executive Officer






--------------------------------------------------------------------------------

Exhibit 10.9



SCHWEITZER MAUDUIT INTERNATIONAL, INC.
RESTRICTED STOCK PLAN


SUB PLAN FOR THE ADMINISTRATION OF GRANTS OF
FRENCH-QUALIFIED RESTRICTED SHARES TO EMPLOYEES IN FRANCE






1.
Preamble

The Company provides compensation to certain of its executives and other high
performing employees in the form of Restricted Stock grants under the
Corporation's Restricted Stock Plan, as amended and renewed from time to time
(the “Plan”)
The Plan is intended to (i) promote the long-term financial success of the
Corporation and its Affiliates by attracting and retaining outstanding executive
personnel and to (ii) motivate such personnel to contribute to the Corporation's
success by means of Restricted Share grants.
In this respect, it is contemplated to grant Restricted Shares with specific
characteristics to employees in France who are French residents for tax and
social security purposes (the “French Participants”).
Pursuant to article 12 of the Plan, in order to facilitate the making of any
grant under the Plan, the Committee is authorized to establish such rules as it
may deem necessary or appropriate, for the sake of granting awards to
Participants who are foreign nationals or who are employed by the Corporation or
any Affiliate outside the United States of America.
The Committee has determined that it is advisable to establish a sub-plan for
the purpose of permitting Restricted Shares with specific characteristics to be
granted to French Participants in accordance with the Plan in order that the
grants may qualify for the favourable tax and social security treatment
applicable to shares granted for no consideration under Sections L.225-197-1 to
L.225-197-6 of the French Commercial Code (the “French Favorable Regime”).
The Committee therefore intends to establish the present sub-plan to the Plan
(the “French Sub Plan”) for the purpose of granting Restricted Shares with
specific characteristics to French Participants which may qualify for the French
Favourable Regime, such grants being hereafter referred to as "French-Qualified
Restricted Shares".
The terms of the Plan shall, subject to the amendments provided for by the
French Sub Plan, constitute the rules for the grant of French-Qualified
Restricted Shares (the “French Restricted Stock Plan”). For the avoidance of
doubt, to the extent there is a conflict between the Plan and the French Sub
Plan as to grants made to French Participants, the French Sub Plan shall
prevail.
2.
Definitions

Capitalized terms used in the French Sub Plan, unless otherwise defined herein,
shall have the meaning ascribed to them in the Plan.
The terms set out below will have the following meanings:
(a)
French Entity: means an Affiliate incorporated under the laws of France.

(b)
French Participant: has the meaning ascribed to it in the “Preamble” Section of
the French Sub-Plan.

(c)
French-Qualified Restricted Shares: means Restricted Shares granted pursuant to
Section 6 of the Plan with the following specific characteristics:

a.
Prior to Settlement Date, the French-Qualified Restricted Shares only constitute
a promise by the Corporation to issue or transfer to French Participants at a
future date and at no consideration (subject however to the provisions of
Section 4 (a) of the French Sub Plan) a certain number of non-forfeitable
Restricted Shares (“Non Forfeitable Restricted Shares”);

b.
Upon Settlement Date, the French-Qualified Restricted Shares are actually issued
and transferred to the French Participant as Non Forfeitable Restricted Shares,
that is to say shares of Common Stock subject to the prohibition on
Transferability referred to in Section 4 (e) of the French Sub Plan;

(d)
Grant Date: means the date on which the Committee (1) designates the French
Participant (2) specifies the terms and conditions of the French-Qualified
Restricted Shares and (3) all conditions to the effectiveness of the Grant of
the right to receive shares in the future have been satisfied notwithstanding
that other conditions may still apply to the vesting of such shares. The Grant
Date shall in no event be earlier than the date of the Committee meeting or
action by unanimous written consent.

(e)
Holding Period: has the meaning ascribed to it in Section 4 (e) of the French
Sub Plan.

(f)
Settlement Date: means the date on which French-Qualified Restricted Shares are
actually issued or transferred, by the Corporation, as Non Forfeitable
Restricted Shares to the French Participants and as from which such French





--------------------------------------------------------------------------------

Exhibit 10.9

Participant receives any dividend, voting right or other shareholder's right
with respect to the French-Qualified Restricted Shares. The Settlement Date
shall not be earlier than the latest of the following dates:
•
The Vesting Date;

•
The second anniversary of Grant Date;

subject however to the provisions of Section 4 (c) of the French Sub Plan in
case of death or Permanent Disability of the French Participant.
(g)
Vesting Date: means the date on which the Substantial Risk of Forfeiture of the
French-Qualified Restricted Shares expires, that is to say the date on which the
French-Qualified Restricted Shares become non-forfeitable. Prior to the Vesting
Date, the French-Qualified Restricted Shares shall remain subject to a
Substantial Risk of Forfeiture and, as the case may be, to Management Objectives
or other conditions on vesting.

(h)
Closed Period: this term is defined in Section L.225-197-1 of the French
Commercial Code as:

a.
Ten quotation days preceding and following the disclosure to the public of the
consolidated financial statements or the annual statements of the Corporation;
or

b.
Any period during which the corporate management of the Corporation possesses
confidential information which could, if disclosed to the public, significantly
impact the quotation of the Common Stock, until ten quotation days after the day
such information is disclosed to the public.

If the French Commercial Code is amended after the adoption of this French Sub
Plan in order to modify the definition and/or applicability of the Closed
Periods to French-Qualified Restricted Shares, such amendments shall become
applicable to any French-Qualified Restricted Share granted under this French
Sub Plan, to the extent required under French law.
A French Participant shall still be obligated to comply with any internal
policies or the laws and rules of any regulatory authority or exchange under
which the Restricted Shares are issued or listed that may impose a closed period
that exceeds that required under the French Commercial Code.
3.
Entitlement to Participate

(a)    Subject to Section 3(c) below, any French Participant who, on the Grant
Date of the French-Qualified Restricted Shares and to the extent required under
French law, is either employed under the terms and conditions of an employment
contract with a French Entity (“contrat de travail”) or who is a corporate
officer of a French Entity shall be eligible to receive, at the discretion of
the Committee, French-Qualified Restricted Shares under this French Restricted
Stock Plan, provided that he or she also satisfies the eligibility conditions of
Section 5 of the Plan.
(b)    French-Qualified Restricted Shares shall not be granted to a director of
a French Entity, other than the managing directors (e.g., Président, Directeur
Général, Directeur Général Délégué, Membre du Directoire ou Gérant de sociétés
par actions), unless the director is an employee of a French Entity, as defined
by French law.
(c)    French-Qualified Restricted Shares shall not be granted under the French
Restricted Stock Plan to employees owning more than ten percent (10%) of the
Corporation's share capital at Grant Date, or to individuals other than
employees and corporate officers of a French Entity.




--------------------------------------------------------------------------------

Exhibit 10.9



4.
Conditions of the French-Qualified Restricted Shares

(a)    Consideration
There shall be no consideration whatsoever payable for the grant of
French-Qualified Restricted Shares, it being specified, however, that the French
Participants might be required to pay a minor contribution to the extent that
such contribution does not exceed 5% of the Fair Market Value of the shares of
Common Stock underlying the French-Qualified Restricted Shares at Settlement
Date. For purposes of this section 4(a), the Fair Market Value shall be the
price quoted for the shares at the opening of the New York Stock Exchange, or
its successor exchange, on the Settlement Date.
(b)    Settlement of French-Qualified Restricted Shares
The Settlement Date of French-Qualified Restricted Shares shall not occur prior
to (i) the Vesting Date and prior to (ii) the expiration of a two-year period as
calculated from the Grant Date, or such other period as is required to comply
with the minimum mandatory vesting period applicable to French-Qualified
Restricted Shares under Section L. 225-197-1 of the French Commercial Code, as
amended.
(c)    Early settlement in case of death or Permanent Invalidity
However, notwithstanding the above, in the event of (i) the death of a French
Participant or (ii) the permanent invalidity of a French Participant
corresponding to the 2nd or 3rd category among the categories set forth in
article L. 341-4 of the French Social Security Code (“Permanent Invalidity”),
French-Qualified Restricted Shares granted to a French Participant at the time
of death or Permanent Invalidity, but which have not yet vested shall become
immediately vested and be settled as follows:
(i) In the event of Permanent Invalidity of a French Participant, the
Corporation shall issue or transfer shares of Common Stock to the French
Participant with respect to his French-Qualified Restricted Shares (x) for the
full number of shares granted if vesting of such shares is conditional to only
the passage of time of employment and (y) for that number of shares that would
have been earned under the terms of grant during any measurement year of a
performance cycle in which the French Participant is categorized as Permanent
Invalidity based on the year-end measurement of the achievement against the
applicable objectives times a ratio the numerator of which is the number of
months in the year the French Participant was a full time, active employee and
the denominator is 12.
(ii) In the event of death of a French Participant, the Corporation shall issue
or transfer shares of Common Stock to the French Participant's heirs with
respect to the French Participant's French-Qualified Restricted Shares, at their
request, including court issued confirmation of their legal claim as heirs of
the decedents estate, made within 6 months following the date of death of the
French Participant (x) for the full number of shares granted if vesting of such
shares is conditional to only the passage of time of employment and (y) for that
number of shares that would have been earned under the terms of grant during any
measurement year of a performance cycle in which the French Participant dies
based on the year-end measurement of the achievement against the applicable
objectives times a ratio where the numerator is the number of months in the year
the French Participant was a full time, active employee and the denominator is
12.
(d)    Dividends - voting right - other shareholder's rights
A French Participant shall not be entitled to any dividends, deferred dividends,
dividend equivalents or other distributions and shall have no right to vote in
respect of the French-Qualified Restricted Shares until the Non Forfeitable
Restricted Shares have been issued or transferred to the French Participant. As
from the Settlement Date, the French Participant shall be entitled to dividends,
distributions, voting right or any other rights attached to the shares of Common
Stock underlying the French-Qualified Restricted Shares as they arise.




--------------------------------------------------------------------------------

Exhibit 10.9

(e)    Sales restrictions
The sale of Non Forfeitable Restricted Shares issued or transferred upon
settlement of the French-Qualified Restricted Shares may not occur prior to the
relevant anniversary of the Settlement Date specified by the Committee and in no
case prior to the expiration of a two-year period as calculated from the
Settlement Date, or such other period as is required to comply with the minimum
mandatory holding period applicable to French-qualified Restricted Stock Units
under Section L. 225-197-1 of the French Commercial Code (the “Holding Period”)
as amended, even if the French Participant is no longer an employee or corporate
officer of a French Entity.
However, in the event of death of a French Participant or his Permanent
Invalidity, the shares issued or transferred to the French Participant or his
heirs upon settlement of the French-Qualified Restricted Shares, if any, shall
become freely transferable.
In addition, French-Qualified Restricted Shares may not be sold by French
Participants during a Closed Period, whether prior or after the expiration of
the Holding Period, so long as and to the extent such Closed Periods are
applicable to French-Qualified Restricted Shares under French law.
(f)    French Participant Recipient's Account
The Non Forfeitable Restricted Shares issued or transferred by the Corporation
to the French Participant upon settlement of the French-Qualified Restricted
Shares shall be recorded in an account in the name of the French Participant
with the Corporation or a broker or in such other manner as the Corporation may
otherwise determine in order to ensure compliance with applicable law.
Should a certificate representing French-Qualified Restricted Shares be issued,
such certificate shall be issued upon (but not prior to) Settlement Date with
respect to the Non Forfeitable Restricted Shares issued or transferred and shall
bear a legend noting Transferability of Non Forfeitable Restricted Shares is
subject to the terms of the French Restricted Stock Plan and the Restricted
Stock Agreement. Upon satisfaction of all restrictions on Transferability, the
French Participant shall surrender the Non Forfeitable Restricted Share
certificate to the Corporation for cancellation and the Corporation shall issue
a new stock certificate, without a restrictive legend, for the same number of
shares of Common stock represented by the surrendered Non Forfeitable Restricted
Shares.
5.
Non-transferability of French-Qualified Restricted Shares

Except in the case of death and under the conditions set forth Section 4 (b) of
the French Sub Plan, French-Qualified Restricted Shares may not be transferred
to any third party.
6.
Limitation on grant of French-Qualified Restricted Shares

The number of French-Qualified Restricted Shares granted to a French Participant
shall be limited, if necessary, so that the aggregate amount of (i) shares of
Common Stock held by the French Participant at Grand Date and (ii) shares of
Common Stock underlying the French-Qualified Restricted Shares do not exceed ten
percent (10%) of the share capital of the Corporation in accordance with Section
L. 225-197-1 of the French Commercial Code.
7.
Adjustments and Change of Control

In the event of (i) a Change of Control, or any other event incurring the
accelerated vesting of the Restricted Shares under the Plan whereas such
accelerated vesting is not expressly provided for under French law or (ii) in
the event of a Change in Capitalization as set forth in Section 9 of the Plan,
adjustments to the terms and conditions of the French-Qualified Restricted
Shares may be made in accordance with the Plan, in which case the
French-Qualified Restricted Shares may no longer qualify under the French
Favorable Regime.
8.
Interpretation.

It is intended that French-Qualified Restricted Shares granted under this French
Restricted Stock Plan may qualify for the French Favorable Regime, as amended,
and in accordance with the relevant provisions set forth by French tax and
social security laws. The terms of this French Restricted Stock Plan shall be
interpreted accordingly and in accordance with the relevant guidelines published
by French tax and social security administrations and subject to the fulfilment
of certain legal, tax and reporting obligations, if applicable. However, certain
corporate transactions or other factors may impact the qualification of the
French-Qualified Restricted Shares for the French Favorable. Regime. Provided,
that notwithstanding anything hereinbefore to the contrary, the interpretation
of the plan so as to qualify the shares under the French Favorable Regime shall
not result in any substantive change in the terms of the French Subplan absent
approval of such change by the Company's Compensation Committee, such approval
being in the sole and absolute discretion of the Committee.




--------------------------------------------------------------------------------

Exhibit 10.9

9.
Disqualification of French-Qualified Restricted Shares - Tax Treatment

In the event changes are made to the terms and conditions of the Restricted
Shares due to any requirements under the applicable laws of incorporation of the
Corporation, or by decision of the Corporation's shareholders, the Board or the
Compensation Committee, the French-Qualified Restricted Shares granted under the
terms of the French Restricted Stock Plan may no longer qualify for the French
Favorable Regime. If the French-Qualified Restricted Shares no longer qualify
for the French Favorable Regime, the Committee may, in its sole and absolute
discretion, determine to lift, shorten or terminate certain restrictions
applicable to the vesting, settlement or Transferability of the French-Qualified
Restricted Shares which have been imposed under the French Restricted Stock Plan
or in the applicable Restricted Stock Agreement delivered to the French
Participant in order to benefit from the French Favorable Regime or to take no
action at all.
The failure or inability of any grant of Restricted Shares to qualify for the
French Favorable Regime for any reason shall not, under any circumstances,
entitle a French Participant or the heirs of a French Participant to make any
claims for damages, additional compensation, other benefit or payment of taxes
owed or otherwise. The obligation and responsibility to determine, report and to
pay any French taxes that may apply to the French Participant shall be and
remain the sole responsibility of the individual participant and not the Company
or any Affiliate of the Company. Notwithstanding anything hereinbefore to the
contrary, the Company makes no warranty or representation that any particular
tax regime or rate of taxation will be applicable to the Restricted Shares. The
French Participant should consult with such advisors as he or she deems
appropriate to determine the tax treatment applicable to the Restricted Shares.
10.
No Right To Employment

The adoption of this French Restricted Stock Plan shall not confer upon the
French Participants or any employees of a French Entity, any employment rights
and shall not be construed as part of any employment contracts that a French
Entity has with its employees.
11.
Effective Date.

The French-Qualified Restricted Stock Plan, in its entirety, was adopted by
Unanimous Written Consent of the Compensation Committee with effect as of August
20, 2006.




